United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, HELENA POST
OFFICE, Helena, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1620
Issued: November 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2013 appellantfiled a timely appeal from a March 29, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs(OWCP) denying his request for
reconsideration.Because more than 180 days elapsed from the most recent merit decision dated
November 23, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2

See 20 C.F.R. § 501.3(e).

On appeal, appellant contends that he submitted a December 27, 2012 medical report of
Dr. Mason B. Hunter, a Board-certified orthopedic surgeon,which was sufficient to establish that
he sustained a work-related condition of his feet.
FACTUAL HISTORY
On April 30, 2012 appellant, then a 60-year-old custodial laborer, filed an occupational
disease claim alleging that on October 1, 2008 he first realized that he sustained an injury caused
by working on his feet all day for 30 years at the employing establishment.
In an April 30, 2012 letter, the employing establishment controverted the claim,
contending that appellant failed to submit any supportive factual and medical evidence.
By letter dated May 10, 2012, OWCP requested that appellant submit additional factual
and medical evidence. It requested that the employing establishment submit any medical
evidenceregarding treatment appellant received at its medical facility.
In an undated letter, appellant provided his employment history and described his work
duties as a mailhandler, part-time flexible clerk and regular clerk. The positions required heavy
lifting, loading and unloading trucks and carts, driving forklifts and standing 40 to 56 hours a
week. Appellant described the development of his bilateral knee and foot and big toeconditions
and medical treatment.
Progress notes, diagnostic test results and a hospital surgical report that addressed
appellant’sbilateral knee and foot and big toe conditions andmedical treatment.
In an August 3, 2012 decision, OWCP denied appellant’s claim, finding that the medical
evidence was insufficient to establish that he sustained a medical condition causally related to the
accepted employment factors.
On August 14, 2012 appellant requested a review of the written record by an OWCP
hearing representative. He submitted an article from the American Association of Retired
Persons’ magazineentitled “Keeping Your Knees Healthy.”A June 1, 2012note which contained
an illegible signature stated that appellant had left knee arthritis and was scheduled to undergo
knee replacement surgery on June 4, 2012. Appellant’s condition was due to being on his feet
for the last 30 years, lifting and twisting.
In a November 23, 2012 decision, OWCP’s hearing representative affirmed the August 3,
2012 decision. He found that the medical evidence did not provide a rationalized opinionbased
on a complete factual and medical background explaining how appellant’sleft knee or bilateral
foot conditionswere caused byhisemployment duties.
By letter dated January 6, 2013, appellant requested reconsideration. He resubmitted the
June 1, 2012 noteand stated that it was clearly dated June 1, 2012 and signed by Dr. Hunter.
Appellant also stated that Dr. Hunter’s December 17, 2012 report accompanied his
reconsideration request.

2

In a March 29, 2013 decision, OWCP denied appellant’s request for reconsideration
without further merit review. It found that the evidence submitted was repetitious or duplicative
in nature, and insufficient to warrant further merit review of its August 3, 2012 decision.
OWCPnoted that Dr. Hunter’s December 17, 2012 report did not accompany appellant’s
reconsideration request.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulation provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 Section 10.608(b) of the implementing regulationsstate that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.6
ANALYSIS
On January 6, 2013 appellantdisagreed with OWCP’s November 23, 2013decision,
finding that he did not sustain left knee and bilateral foot conditions causally related to the
accepted employment factors. He requested reconsideration. The Board finds that appellantdid
not show that OWCP erroneously applied or interpreted a specific point of law. Moreover,
appellantdid not advance a relevant legal argument not previously considered.
The Board further finds that appellant did not submit relevant and pertinent new evidence
not previously considered. The June 1, 2012 note of Dr. Hunter was previously of record and
considered by OWCP in the November 23, 2012 decision. The submission of evidence which
repeats or duplicates evidence already in the case record does not constitute a basis for reopening
a case.7
Appellant stated that a copy of Dr. Hunter’s December 17, 2012 report accompanied
hisreconsideration request. The Board notes, however, that the report is not in the record.

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

7

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

3

The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to the requirements under section 10.606(b)(3).
OWCP properly denied appellant’sJanuary 6, 2013 request for reconsideration.8
On appeal, appellant contended that he submitted Dr. Hunter’s new December 27, 2012
along with his request for reconsideration which was sufficient to establish that he sustained a
work-related condition of his feet. As noted, the record does indicate that OWCP received the
report prior to the issuance of its March 29, 2013 decision denying his reconsideration request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THATthe March 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Robert E. Cullison, 55 ECAB 570 (2004); M.E., 58 ECAB 694 (2007)(when an application for reconsideration
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits).

4

